Citation Nr: 0721583	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-24 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than April 7, 2003, 
for the grant of service connection for right knee internal 
derangement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Baltimore, 
Maryland Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 2007, the veteran testified before the 
undersigned at a personal hearing in Washington, D.C.


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been received to reopen the claim of entitlement to service 
connection for right knee internal derangement in a June 5, 
2001 rating decision; the veteran did not perfect an appeal 
to that decision.

2.  On April 7, 2003, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for right knee internal derangement; this 
statement was accepted as a claim to reopen service 
connection for right knee internal derangement.

3.  There is no evidence dated between the June 5, 2001 
rating decision and prior to April 7, 2003, establishing an 
informal or formal claim of service connection for right knee 
internal derangement; medical records dated between the June 
5, 2001 rating decision and prior to April 7, 2003, do not 
constitute informal claims for compensation for right knee 
internal derangement, since service connection was not in 
effect for right knee internal derangement.

4.  In a December 22, 2005 rating decision, the RO granted 
service connection for right knee internal derangement, 
effective April 7, 2003. 



CONCLUSIONS OF LAW

1.  The June 5, 2001 rating decision, which determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for right knee 
internal derangement, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2006).

2.  The legal criteria have not been met for an effective 
date prior to April 7, 2003, for the grant of service 
connection for right knee internal derangement.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Prior to initial 
adjudication, a letter dated in September 2004 satisfied the 
duty to notify provisions.  Although the letter did not 
notify the veteran of the new and material regulations, 
effective dates, or the potential assignment of disability 
evaluations, there is no prejudice to the veteran because 
service connection was granted based on new and material 
evidence.   The disability evaluation is not on appeal here, 
and the preponderance of the evidence is against the 
veteran's claim for an earlier effective date.  

In addition, the veteran was provided with the statutory 
regulations regarding the assignment of effective dates via 
correspondence dated May 2006 and December 2006.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Thus, the Board finds that the content 
requirements of the VCAA notice have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200.  A notice of disagreement must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, a 
notice of disagreement must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002).

A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the AOJ 
and a desire to contest the result.  38 C.F.R. § 20.201.  The 
notice of disagreement and substantive appeal must be filed 
with the AOJ jurisdiction which issued the notice of the 
determination being appealed.  38 C.F.R. § 20.300.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202.  A substantive appeal must be filed 
within 60 days from the issuance of the statement of the case 
or within the remainder of the one-year period from the date 
of mailing notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  A substantive appeal should set forth specific 
allegations of error of fact or law related to specific items 
in the statement of the case  and clearly identify the 
benefit sought on appeal.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.202.

If a decision by the RO goes unappealed, such is final.  See 
38 U.S.C.A. § 7105.  A final and binding RO decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except on the 
basis of clear and unmistakable error (CUE), as provided in 
38 C.F.R. § 3.105 of this part.  38 C.F.R. § 3.104(a).  If a 
claimant wishes to reasonably raise CUE, "there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

In this case, the RO denied service connection for right knee 
internal derangement in several decisions over the year.  
Service connection was denied in January 1981, October 1993, 
and in August 1997 final decisions.  See 38 U.S.C.A. § 7105.

In October 2000, a claim to reopen service connection for a 
right knee disability was received.  In a June 2001 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the claim of entitlement to 
service connection for right knee internal derangement.  A 
notice of disagreement was received in August 2001.  A 
statement of the case was issued in November 2001.  
Thereafter, a substantive appeal was not received from the 
veteran.  The June 2001 rating decision which denied service 
connection for right knee internal derangement is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The next correspondence received from the veteran was dated 
April 7, 2003.  Specifically, on April 7, 2003, the RO 
received a statement from the veteran in which he indicated 
that he was seeking service connection for right knee 
internal derangement; this statement was accepted as a claim 
to reopen service connection for right knee internal 
derangement.

The veteran did not submit any evidence or correspondence 
between the June 2001 notification letter of the June 2001 
rating decision and April 7, 2003.  

Thereafter, in support of his claim of service connection, 
the veteran submitted a medical statement from Arthritis and 
Pain Associates of P.G. County, dated May 2004.  The letter 
documented osteoarthritis of the knees, and insisted that the 
veteran's condition, among others, made it difficult for him 
to work.  The veteran also submitted several additional 
pieces of medical documentation, dated from 1980 to 1992.  
The veteran then submitted more medical reports, in February 
2005, from Capitol Orthopedic Specialists, P.A., regarding 
the cause and result of the veteran's knee condition.  In 
April 2005, more private medical evidence was received.  In 
November 2005, the veteran was afforded a VA examination.  
The VA examiner opined that the current right knee disability 
was etiologically related to service.  

Based on the additional evidence to include this positive 
medical opinion, the RO granted service connection for right 
knee internal derangement in a December 2005 rating decision, 
effective April 7, 2003, the date of receipt of the reopened 
claim.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained CUE.  See 38 U.S.C.A. §§ 
7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.105 (2005).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contains two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

The veteran's claim was denied in June 2001, and he did not 
perfect an appeal that decision, so it became final.  
Thereafter, there was no formal correspondence from the 
veteran until April 7, 2003, the date of his claim to reopen 
the matter of service connection for right knee internal 
derangement.  Thereafter, additional evidence was received 
which included a VA medical opinion that stated that current 
right knee disability is etiologically related to service.  

In correspondence of record and at his personal hearing, the 
veteran argued that his effective date should date back to 
the time of a previous request to reopen his claim for VA 
benefits for right knee internal derangement, which was in 
either September or October 2000.  A review of the veteran's 
correspondence shows that the correspondence was received in 
October 2000.  However, this claim was considered in the June 
2001 rating decision.  

At the veteran's April 2007 hearing, the veteran proffered 
the argument that evidence submitted, beginning in October 
2000, was new and material, and could have possibly 
substantiated the veteran's claim.  However, the Board notes 
that the veteran failed to file a substantive appeal 
following the June 2001 denial.  That would have been the 
proper time and venue to put forth arguments regarding the 
status of evidence as it existed at that time.  Because an 
appeal was not perfected, that decision, as noted, is final.  

The Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," as 
it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally denied claim.  See Sears v. 
Principi, 16 Vet. App. 244, (2002); see also Livesay v. 
Principi, 15 Vet. App. 165, 172 (2001) (holding that the 
plain meaning of § 5110 to be that "the phrase 'application 
therefore' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first sought 
to reopen his claim").  

Accordingly, the veteran is not entitled to an effective date 
back to September or October 2000 as he claims, when he 
previously filed a claim to reopen his claim for service 
connection for right knee internal derangement because the 
veteran failed to file a timely appeal to the June 2001 
denial.

With respect to any medical records dated prior to April 7, 
2003, it is clear that such records may only form the basis 
of an informal claim for service connection in cases in which 
service connection had previously been denied on the basis 
that the disability was not compensable in degree.  This was 
not the basis of the June 2001  denial.  See Brannon; Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (holding that "the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA").  Instead, the June 2001 rating decision denied 
service connection due to the lack of a medical nexus between 
the degenerative changes of the veteran's knee and the 
veteran's in-service knee strain.

In Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 
2006), the Court stated that a claimant can attempt to 
overcome the finality of a decision which assigns an 
effective date in one of two ways, by a request for revision 
of those regional office decisions based on clear CUE, or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson , 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet.App. 332, 340 (1995) ("When a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet.App. 470, 
475 (2004).  The veteran in this case seeks an effective date 
prior to the date of his current claim.  The veteran does not 
argue that the request for an earlier effective date should 
be construed as a motion to revise based on CUE.  

In addition, in January 2006, the veteran contends that he 
never received "any communication of previous denial 
notification letters dated June 15, 2001 or January 27, 
1981..."  He requested a reconsideration of his effective date 
based upon lack of notice.  

The Board notes that the veteran was notified of these 
decision in VA letters.  In fact, with regard to his June 
2001 denial, he responded to that letter in the form of a 
notice of disagreement, as set forth in detail above.  Any 
earlier denial of service connection essentially merged into 
the June 2001 rating decision for the purpose of the matter 
currently before the Board.  The veteran is not entitled to 
an earlier effective date because he did not perfect an 
appeal to the June 2001 denial of his claim, regardless of 
what actions were taken prior to that time.  As noted, the 
veteran was properly notified of this June 2001 decision and 
of his procedural and appellate rights.  The notice letter 
was sent to his address of record and he responded to it.  He 
submitted a notice of disagreement, was issued a statement of 
the case, and failed to perfect an appeal.  That decision 
became final.  The Board will not assign an effective date 
prior to that final denial.  See 38 C.F.R. § 3.400.  The 
current claim was received on April 7, 2003.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than April 7, 2003, for the grant of service 
connection for right knee internal derangement.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal 
is denied.


ORDER

Entitlement to an effective date earlier than April 7, 2003, 
for the grant of service connection for right knee internal 
derangement, is denied.




____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


